Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 was filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Cache Replacement Policy Employing Caching Groups Defined by Write Counts of Consecutive Blocks”.

The abstract of the disclosure is objected to because the abstract is too long.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites caches data of a caching group in the first memory apparatus having the same size as a size of the evicted data, to the second memory apparatus. However, it is not clear whether the size of the evicted data is being matched with the size of the entire caching group or an unspecified amount of data of the caching group. In the latter case, it is not necessarily required to be the size of the full caching group. Hence, the claim appears to be amenable to multiple readings, and hence the scope of the claim is rendered indefinite.
Claim 18 recites similar subject matter and is treated similarly.

For purposes of examination, the latter reading is adopted herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohleder US 11,126,573 in view of Ravimohan US 2014/0164681.

[CLM 1]
1. A data storage device comprising:
a first memory apparatus including a plurality of data blocks having data classified in units of data blocks;
a second memory apparatus in communication with the first memory apparatus to store data cached from the first memory apparatus; and
a controller in communication with the first memory apparatus and the second memory apparatus and configured to control the first memory apparatus with respect to data stored in the first memory apparatus to be cached in the second memory apparatus in units of caching groups, 
wherein the controller is configured to perform a caching group based caching operation by controlling the first memory apparatus to cache data from the first memory apparatus in the second memory apparatus on a caching group basis, and each caching group includes a first data block requested for caching and one or more other data blocks having the same write count as a write count of the first data block.
	Rohleder US 11,126,573 teaches:
1. A data storage device comprising:
	Computer comprising 200 and 234 [Fig. 2].
a first memory apparatus including a plurality of data blocks having data classified in units of data blocks;
Memory 234 [Fig. 2][ABST].
a second memory apparatus in communication with the first memory apparatus to store data cached from the first memory apparatus; and
Memory 216 [Fig. 2].
a controller in communication with the first memory apparatus and the second memory apparatus and configured to control the first memory apparatus with respect to data stored in the first memory apparatus to be cached in the second memory apparatus in units of caching groups, 
Controller 224 [Fig. 2], responsible for managing loading of data into memory 216 from 234 [C5, p2-3]. Data may be loaded in variable-sized load units, e.g. contiguous segments of instruction data [C5, p3]; [C7, p1-p3] or a set of pages [C10, L7-12][C15, L7-11].
wherein the controller is configured to perform a caching group based caching operation by controlling the first memory apparatus to cache data from the first memory apparatus in the second memory apparatus on a caching group basis, {and each caching group includes a first data block requested for caching and one or more other data blocks having the same write count as a write count of the first data block.}
	Controller 224 loads data from the image using load units of variable size [C2, L12-40], identifiable by use of metadata [C7, p3-4].

	Where Rohleder is silent, Ravimohan teaches a method of identifying a group of related data by identifying a pattern of access which is based on determining the set of data blocks having a same or substantially the same write count:
wherein the controller is configured to perform a caching group based caching operation by controlling the first memory apparatus to cache data from the first memory apparatus in the second memory apparatus on a caching group basis, and each caching group includes a first data block requested for caching and one or more other data blocks having the same write count as a write count of the first data block.
Controller determines whether the data is written in a particular pattern [0005-0006]; [0033].
	An access pattern may be identified by detecting a number of data chunks having equal write count [0005-0006][0038][0040]. Notably, Ravimohan’s method may identify both contiguous and discontiguous load units because the captured pattern may include a set of address offsets [0041].
	Using the detected access pattern as an indication to keep the corresponding data blocks together in a cache, i.e. “utilizes the verified write pattern o predict write data information for future data chunks, such as one or more logical block address associated with future data chunks… [0058];
	“if the contents of an update block need to be stored…to increase available space…but the controller determines based on the verified write pattern that one or more logical block addresses…will be updated again within a defined period of time, the controller may retain the one or more logical block addresses…” [0060].
	That is, Ravimohan gives the example of storing the group of data relating to the write pattern in a cache block (the update block), and maintaining the group of data in the cache block.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Ravimohan’s techniques for identifying write patterns by use of write counts to the system of Rohleder to further track and identify segments of data which are accessed together as load units, thereby increasing performance of other data segments [Ravimohan, 0065].

[CLM 10]
10. The data storage device according to claim 1, wherein, when a remaining memory space of the second memory apparatus is equal to or less than a reference value, the controller evicts data stored in the second memory apparatus, and caches data of a caching group in the first memory apparatus having the same size as a size of the evicted data, to the second memory apparatus.
	The combination teaches claim 1. Rohleder further discloses aspects of caching and evicting variable-sized load units [C2, L12-40]. Rohleder teaches wherein, when a remaining memory space of the second memory apparatus is equal to or less than a reference value (“When there is no free page available…requests a temporary load unit 220 to be evicted in process 74 from cache replacement manager 230” [C19, L54-67]), the controller evicts data stored in the second memory apparatus (evicting enough pages to fit the requested load unit [Fig. 7] – process evicts as many pages as necessary to complete loading 722 for the current load page; “determines a temporary load unit 220 to be evicted and provides the temporary load unit 220 to be evicted in process 746” [C19, L54-67]), and caches data of a caching group in the first memory apparatus having the same size as a size of the evicted data, to the second memory apparatus (722 corresponds to the caching data of a load unit; “next page is loaded by continuing process 722 until load manager 228 determines that temporary load unit 220 has been completed loaded…” [C19, p1] – hence, an amount of data evicted matches the amount needed for the remainder of the load unit).
	Hence, the combination teaches selecting a temporary load unit to evict to make space for data of an incoming load unit. Moreover, Rohleder discusses the problem of memory fragmentation when the size of the evicted data is not equal to the aggregate size of the incoming data.
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to evict a number of pages equal to the number needed to store the incoming load unit in order to minimize the number of evictions and thus retain more data in the cache, which improves cache hit rate.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Chen US 2014/0281161.
[CLM 8]
	The combination teaches claim 1. Where the combination is silent, Chen US 2014/0281161 discloses wherein the controller generates a mapping table by caching data in the caching group to the second memory apparatus and matching logical addresses for the cached data, a physical address of the first memory apparatus, and a physical address of the second memory apparatus.
	Claim 8 is directed to generating a table mapping LBAs to PBAs of the cache and the disk.
	Chen US 2014/0281161 discloses a mapping table [Figs. 6-7] where logical addresses are mapped to an address in the cache and to an address in the backing store.
	In particular, the mapping table enables detection of whether the requested data matching the LBA is currently present in the cache via 602 or disk via 604, as well as the location of the next data chunk. An early determination that a next data chunk is shadowed allows for the next data chunk to be serviced from the cache [0052], while also overlapping access to flash in the case that the fC flag indicates it is not available in the cache. Hence, accesses to subsequent data chunks in the group are expedited, thereby reducing access latency [0053].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate the mapping table of Chen into the combination for the purpose of tracking and maintaining associations between logical identifiers used by the host for data and the status of the block (cached or not cached) in order to detect and expedite accesses to subsequent data chunks in a known access pattern using the DRAM cache or flash memory.

[CLM 9]
9. The data storage device according to claim 8, wherein, upon receipt of a read command from a host, the controller searches for the mapping table by using a logical address included in the read command, and checks whether the caching operations has been performed based on whether there exists the physical address of the second memory apparatus matching the logical address as a result of the search, and wherein, when the physical address of the second memory apparatus matching the logical address exists in the mapping table, the controller acquires data corresponding to the physical address of the second memory apparatus from the second memory apparatus, and returns the acquired data to the host on a caching group basis.
	The combination teaches claim 8, and further discloses wherein the controller searches the table [Fig. 6] and determines whether there is a hit to a cache address [Chen, 0043][Chen, 0052]. When the request hits the cache, the requested data block is returned. In additional, accesses to other linked data blocks is simultaneously initiated if the are available from the DRAM cache or flash [Chen, 0052-0053]. Hence, the data chunks are returned as a group rather than awaiting individual requests for each data chunk.

Allowable Subject Matter
Claims 11-17, and 19-20 are allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
[CLM 2-7]
Regarding claim 2, none of the cited prior art of record appear to teach or suggest, in combination with the other recited features of the base claim, the combination of:
wherein the controller is configured to perform a caching group ibased caching operation by controlling the first memory apparatus to cache data from the first memory apparatus in the second memory apparatus on a caching group basis, and each caching group includes a first data block requested for caching and one or more other data blocks having the same write count as a write count of the first data 20block [CLM 1]
wherein the controller checks a write count of each of the plurality of data blocks, sets, as first bit values, bit values corresponding to start positions of consecutive data blocks having the same write count as each other, in a bitmap having the same size as the number of the plurality of data blocks, and determines intervals between the first bit values of the bitmap as a size of a caching group. [CLM 2]
	While the cited prior art of record disclose the identification of write access patterns by comparing a write count associated with each data block of a chunk, see Ravimohan, and further disclose methods of loading data as a unit, e.g. a load unit of Rohleder, or the cache line of Carter, none of the cited prior art of record appear to teach or suggest the particular caching group of claim 2, which is defined a set of consecutive data blocks having a common write count and being tracked using a bitmap of corresponding size.
Regarding the use of bitmaps to track storage areas, Chen US 2014/0281161 discloses maintaining a list of starting addresses and lengths [0029] as a data structure for tracking and identifying related data. However, it does not constitute a bitmap which contains bits which indicate the locations of each initial data block of a sequence of consecutive data blocks having the same write count.
	Accordingly, claim 2 contains allowable subject matter. Claims 3-7 recite similar subject matter and are allowed on similar grounds.

The following is an examiner’s statement of reasons for allowance:
Claims 11-17 and 19-20 recite similar subject matter as claim 2, and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Carter’s “Impulse”
	Identification of data blocks accessed together, where a virtual cache line may be constructed from arbitrary data blocks of different physical cache lines by use of an additional mapping layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136